 Case 1:21-mj-00036-JCN Document 32 Filed 05/03/21 Page 1 of 3                     PageID #: 44



                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF MAINE

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     ) Magistrate No. 1:21-mj-00036-JCN
DAVID PHILLIPS                                       )

        UNOPPOSED MOTION FOR EXTENSION OF TIME TO INDICT
        NOW COMES the United States of America, by and through Acting United States Attorney

Donald E. Clark, and Assistant United States Attorney Andrew McCormack, and hereby requests that

the Court enter an Order extending to June 30, 2021 the date by which the government must indict the

defendant.    See 18 U.S.C. § 3161(h)(7)(A).   In support of this motion, the parties represent the

following:

        1.     Defendant David Phillips was arrested on February 10, 2021 and charged with having

violated Section 922(g)(1) and 924(a)(2), Title 18 of the United States Code.   The Defendant

appeared before Magistrate Judge John C. Nivison on February 11, 2021.       He was detained on that

date.   The Court’s most recent Order dated April 6, 2021 excluded time from April 30, 2021 to May

31, 2021. The parties are requesting another extension of the indictment deadline to June 30, 2021.

        2.     The United States is required to present this matter to the grand jury for an indictment

on or before May 31, 2021.    As a result of the grand jury’s schedule in Bangor, the case would have

to be presented for indictment next week.

        3.     Counsel for the defendant and counsel for the government have engaged in preliminary

discussions about the case against Mr. Phillips and the likely charge that may be pursued by the

government.     The government has or will be providing the defendant’s attorney with some early


                                                1
 Case 1:21-mj-00036-JCN Document 32 Filed 05/03/21 Page 2 of 3                     PageID #: 45


discovery material for his review.   It is possible that review of the discovery and ongoing

conversations between the parties will lead to a resolution of the case against the defendant by

Information and will not require indictment.

       4.      Attorney Rioux advises that his client has authorized him to seek the extension

requested and that the defendant waives his rights under the Speedy Trial Act for the period of the

requested exclusion.

       5.      The charge pending against David Phillips is a felony offense.    If this Court grants an

extension of the deadline for indictment, ongoing discussions may yield a just and potentially more

prompt disposition of the case against the Defendant.   The parties submit that for these reasons the

ends of justice are served by a short extension of the Speedy Trial Act deadline for indictment and that

the reasons for granting this extension outweigh any interest in a more speedy trial.

       WHEREFORE, the parties respectfully request that the Court enter an Order extending the

deadline to file an indictment to June 30, 2021 and excluding the period of time between May 31,

2021 and June 30, 2021, from calculation under the provisions of the Speedy Trial Act.

       Dated: May 3, 2021                            Respectfully submitted,


                                                     DONALD E. CLARK
                                                     Acting United States Attorney

                                                     BY: /s/ ANDREW McCORMACK

                                                     ANDREW McCORMACK
                                                     Assistant United States Attorney




                                                 2
 Case 1:21-mj-00036-JCN Document 32 Filed 05/03/21 Page 3 of 3                   PageID #: 46




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2021, I electronically filed Unopposed Motion for Extension
of Time to Indict with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following:

       Luke Rioux, Esq., at luke@rdcplawyers.com



                                            Donald E. Clark
                                            Acting United States Attorney

                                            BY: /s/ Andrew McCormack
                                            Andrew McCormack
                                            Assistant United States Attorney
                                            U.S. Attorney’s Office
                                            202 Harlow Street, Room 111
                                            Bangor, Maine 04401
                                            Tel: 207/945-0373
                                            andrew.mccormack@usdoj.gov




                                               3
